EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	A)	Please amend the abstract as shown below
ABSTRACT
An electric current supply system (20) is designed to be at least partially submerged in an electrically conductive liquid during operation thereof, and [comprises] having at least one electrically conductive component (21, 22, 23, 24) enveloped in liquid-tight material (40). The component (21, 22, 23, 24) [comprises] has a sacrificial material that is capable of reacting electrochemically with the liquid. Further, the component (21, 22, 23, 24) [comprises] has at least one gas trap portion (50) at which the sacrificial material occupies a space in the liquid-tight material (40) that is thereby defined with a gas trapping shape. If, in case of damage to the system (20) in an actual submerged state thereof, the component (21, 22, 23, 24) gets exposed to the liquid, it is achieved that an electrochemical reaction occurring at the exposed area of the component (21, 22, 23, 24) and an outflow of electric current to the liquid are stopped.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/EP2018/079613, being filed on October 30, 2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/759,405, filed on November 1, 2017.

Information Disclosure Statement
The information disclosure statement filed April 27, 2020 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on April 27, 2020.  These drawings are approved.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an electric current supply system partially submerged in an electrically conductive liquid during operation thereof, and comprising at least one electrically conductive component enveloped in liquid-tight material,  wherein the at least one electrically conductive component comprises sacrificial material that is capable of reacting electrochemically with the liquid when the liquid-tight material is damaged and the liquid is allowed to reach the at least one electrically conductive component and wherein the at least one electrically conductive component comprises at least one gas trap portion at which the sacrificial material occupies a space in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
December 18, 2021